DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6,11-14,16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
               In claim 6, line 1, --the—should be inserted after “wherein”.
               In claim 11, lines 2 and 3, “and with the helmet disposed on their head” is confusing.  It is suggested that this be amended to read –with the helmet on the patient’s head--.
               In claim 12, line 1, --having—should be inserted after “arm”.
               In claim 13, line 2, “the 3D scanner” has no prior antecedent basis.  It is suggested that “scanner” be changed to –scanning device--.
               In claim 13, line 3, “their” should be changed to –a--.
               In claim 13, line 4, “their” should be changed to –a--.
               In claim 16, line 3, “the patients face” has no prior antecedent basis.  It is suggested that “the” be changed to –a--.

                 In claim 16, line 13, “in the patients mount with tray” is unclear.  It is suggested that this recitation be amended to read –in the patients mouth with the tray--.
                 In claim 16, line 22, “with the first physical model with the with the” is unclear.  It is suggested that this recitation be amended to read ----the first physical model with the--.
                 In claim 16, line 24, “with the” (second occurrence) should be deleted.
                 In claim 16, line 27, “with the” (second occurrence) should be deleted.
                 In claim 17, line 3, “with the” (second occurrence) should be deleted.

Allowable Subject Matter
Claims 1-5,7-10,15 are allowed.
Claims 6,11-14,16-18  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: 
The claims in this application have been allowed because the prior art or record fails to disclose either singly or in combination, the method and system for providing visualization and stimulation of a dental procedure, as recited in claims 1, 9 and 16.
The closest prior art of record fails appears to be the reference to Schmitt 20070190481, which discloses a method and system utilizing a paddle having targets thereon, which is coupled to an impression tray that is inserted in a patient’s mouth.  However this reference does not disclose the step of scanning the patients face to generate a first point cloud and does not disclose the registration steps as recited in the independent claims.  It is also noted that Pesach et al 20200121429 discloses generation of first, second and third point clouds, but does not disclose generation of, nor registering the point clouds as recited in the instant independent claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772